Title: To John Adams from Joseph Palmer, 31 October 1775
From: Palmer, Joseph
To: Adams, John


     
      Watertown, October 31st. 1775
      Dear Sir
     
     Herewith you have a Copy of the Account of the Battle of Charlestown; the other matters will be attended to as soon as possible; That there has been an unreasonable delay, is not owing to J. P.; he is employ’d in signing &c. the Bills of Credit, which takes up, as he thinks, too much of his time.
     There has been a Sample of Lead-Oar, which has been assayed, and turns out 50 per cent Lead: I am endeavouring to obtain a Committee of Court, to go upon the Spot, and to have it assayed there in their presence, they to report the prospect of Quantity and Quality, Situation for working &c., &c. I also send a considerable number of Samples of Oars, which I received from Mr. E. Quincy of Stoughtonham: with directions to forward them to Mr. Hancock, to whom I shall therefore send them: That there are plenty of good Lead-Mines and others in this Colony, I am fully satisfied; and if the Colony, or Continent, wou’d give Such a price for the Lead and other Mettle, which shou’d involve in it a Sufficient bounty, above the common rates, and for a Sufficient length of time to encourage adventurers, I think it wou’d answer all reasonable expectations: In that case, I wou’d again write to England by the first opportunity, and hope we might Succeed so far, as to obtain both Miners and Smelters from thence, provided the Controversy between G.B. and the Cs., does not prevent it. This leads me to Say, what I have not mention’d to you before, That had not this controversy prevented, we Shou’d have had many Families from Derbyshire Sent over hither, of both Branches, last Spring; they were all engaged, and prepared to come, but were prevented by this unnatural Quarrel: This is a fact you may depend upon.
     
     
      Novr: 7th 11th.
     
     Since the above, a Committee is appointed to make farther enquiry into the Lead-Oar first mention’d; of this Committee I am one, and intend to go to the Spot next Week, if possible: The result you will be acquainted with in proper time.
     Mr. Revere carries from hence a Budget of Letters &c., taken in a Vessel from Ireland, little Capt. Robins of Bulls Wharf, Master; I hope your Congress will think there are very important matters contained in it—a Proclamation by the King, in which we are all called Rebels—Letters mentioning a Declaration of War against us—Many Troops, 5 Regiments &c. this fall (some of these we Suppose are arrived)—Russians, Prussians, Hessians, Hanoverians, &c. in abundance next Spring! How long is this Continent to hope for a reconciliation with G B? When will be the proper time to open our Ports to one or more other Nations? How long are we to be embarrassed and plagued with our vile Monarchical Charters? And when will the Congress give leave to all the United Colonies to take any form of Government they may respectively best like, not inconsistant with the General Union, of which the Congress to judge?
     Our prospect for Salt-petre rises very fast, and I think we Shall do very well with it; But apprehend we Shall need further supplys, large supplys, of Powder before we shall have enough of own Manufacture.
     J. Adams, W. Cushing, W. Read, R. T. Paine, and N. P. Sargeant, Justices of the Superior Court. J.A. must not refuse us, it wou’d hurt us greatly.
     I hope to write you again after my return from the Lead-Mine. Pray exert your Selves now to break off the Fetters of T——ny for the Colonies. I wish your whole Congress cou’d See our distress; ’twill distract us, if not liberated. Many of our Friends in Boston are likely to come out as ’tis said; I think that the expected hunger, will give them liberty. A large Canal cut across, by the Haymarket, from Sea to Sea, and a large Breastwork. Adieu, May God bless and direct you all. So Pray your
     
      J. Palmer
     
    